Citation Nr: 0300223	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-04 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from December 1967 
to April 1971.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision, and has 
been advanced on the docket.  38 C.F.R. § 20.900(c) 
(2002).

Since the issuance of the RO's April 2002 supplemental 
statement of the case, numerous medical records have been 
associated with the claims file.  Some of these documents 
are duplicative of those previously reviewed by the RO, 
while others had not previously been submitted.  In any 
case, the claims file need not be returned to the RO, as 
38 C.F.R. § 20.1304 has been amended to no longer require 
consideration and issuance of a supplemental statement of 
the case by the agency of original jurisdiction of 
pertinent evidence submitted by an appellant without 
waiver of this procedural right. 38 C.F.R. § 20.1304 
(2002).  This amendment applies to appeals pending on 
February 22, 2002, whether at the Board, the United States 
Court of Appeals for Veterans Claims (CAVC), or the United 
States Court of Appeals for the Federal Circuit.  66 Fed. 
Reg. 3099, 3100 (Jan. 23, 2002).


FINDING OF FACT

The preponderance of the evidence is against the claim 
that the veteran currently has Reiter's syndrome related 
to his service.


CONCLUSION OF LAW

Service connection for Reiter's syndrome is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

In this appeal, the veteran essentially alleges that he 
has had the classic symptoms of Reiter's syndrome ever 
since he was on active duty in the military, and he is 
seeking service connection for this condition.  As noted 
at the veteran's hearing in August 2002, the veteran has 
had various diagnoses over the years, and has had claims 
for service connection for various diagnoses in the past.  
The issue now before the Board on appeal is limited to the 
claim of service connection for Reiter's syndrome.

When seeking VA disability compensation, a veteran seeks 
to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002).  "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  38 C.F.R. § 3.303(a) (2002).

There is no allegation that the veteran aggravated (during 
active duty) any preexisting Reiter's syndrome, so service 
connection on that basis is not at issue in this case.  38 
C.F.R. § 3.306 (2002).  A veteran may be granted service 
connection for arthritis, although not otherwise 
established as incurred in service, if the condition was 
manifested to a 10 percent degree within one year 
following service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  
However, as detailed below, there is no evidence in this 
case that the veteran was treated for or diagnosed as 
having arthritis (claimed by the veteran to be a key 
symptom of Reiter's syndrome) within one year of his 
discharge in April 1971.  

Where chronicity of a disease is not shown in service (as 
in this case), service connection may yet be established 
by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b) (2002).  The veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Yet, as detailed below, the 
claims file simply does not contain evidence sufficient to 
conclude that the veteran, in fact, currently has Reiter's 
syndrome. 

First, some background.  "Reiter's syndrome" is defined as 
follows:

a triad of symptoms of unknown etiology 
comprising [of] urethritis, 
conjunctivitis, and arthritis (the 
dominant feature), appearing 
concomitantly or sequentially 
associated with mucocutaneous 
manifestations of keratoderma 
blennorrhagicum, circinate balanitis, 
and stomatitis, chiefly affecting young 
men, and usually running a self-limited 
but relapsing course.  Most affected 
patients have increased levels of the 
histocompatibility antigen HLA-B27. . . 
. Epidemiologic studies reveal that 
there are venereal, or postvenereal, 
and dysenteric, or postdysenteric 
forms.  

Dorland's Illustrated Medical Dictionary 1638 (28th ed. 
1994). 

The veteran began serving on active duty in the military 
in December 1967.  At a pre-induction examination, which 
was conducted in December 1966, he reported, in pertinent 
part, a history of boils and back pain.  He denied any 
history of swollen or painful joints, eye trouble, 
venereal disease, or arthritis or rheumatism.  The 
veteran's history of boils and back pain was not 
considered disabling, and the remainder of his examination 
was essentially normal (i.e., the eyes, joints, 
genitourinary system, skin, and endocrine system were all 
within normal limits).  In March 1968, he was treated for 
moderate right inguinal adenopathy after complaining of 
having "knots" in his groin for one week.  He complained 
of right groin pain in August 1968, but this was felt to 
be a strained muscle.  In April 1969, he had an abrasion 
on his right thigh cleansed and dressed with an 
antibacterial agent.  

The veteran sought treatment for urethral discharge and 
burning on urination in May 1969.  Laboratory studies 
revealed many organisms, including those that cause 
gonorrhea.  The veteran was given medication but he 
returned for treatment approximately one week later.  The 
prior laboratory findings were confirmed and he was given 
additional medication.  Inguinal adenopathy was noted in 
June 1969 and was treated - unsuccessfully -with 
tetracycline.  The veteran also complained of intermittent 
tenderness and urethral discharge (although there were no 
penile lesions found).  

He was hospitalized for further treatment and evaluation 
in August 1969.  The narrative summary associated with 
this hospitalization noted that he had had an onset of 
painful lump in his right groin, and had been febrile at 
that time.  He also had a positive history for sexual 
contact.  He had been treated for lymphogranuloma venereum 
with tetracycline, four times a day.  This was given 
initially as an IV and later by mouth.  Genitourinary 
examination revealed only slightly tender nodes in the 
right groin, which were not grossly enlarged.  There was 
no erythema of the area nor any urethral discharge.  A 
serologic test for syphilis was negative and urinalysis 
was normal.  During the hospitalization, the veteran 
continued taking tetracycline and the therapy was 
continued for a total of three weeks.  During this time, 
his lymph nodes decreased in size and the tenderness and 
discomfort eased.  

Approximately three weeks following his admission, the 
veteran had some increased size and mild discomfort of his 
left inguinal nodes.  Examination revealed a superficial 
skin infection which was felt to be the source of his 
lymphadenopathy.  Treatment at that time consisted of 
Ampicillin which was effective in clearing the lesions.  
Upon discharge, the veteran was diagnosed as having 
lymphogranuloma venereum and a superficial skin infection 
of the left leg, both of which were treated and cleared.

In October 1969, he sought treatment for non-syphilitic 
lesions on his foreskin.  The impression was cystitis and 
friction lesions of the foreskin.  Subsequently in October 
1969, he was noted to have persistent lymph nodes and 
tenderness in the right inguinal area.  The lesions on his 
foreskin were healing, however.  A dermatology 
consultation conducted in October 1969 revealed shotty, 
slightly tender right groin nodes and distinct ulcerations 
around the corona of the penis (which again appeared to be 
healing).  The impressions were bacterial ulcers of 
unknown etiology and resolving adenopathy.  In March 1970, 
the veteran reported that he had had warts on his penis 
for three days.  He was referred to the dermatology 
clinic, where he was diagnosed as having condylomata 
acuminata of the penis.  In July 1970, the veteran sought 
treatment for a rash on the hand and back.  

The medical and other records from service do not mention 
any problems with arthritis, infectious or otherwise, 
including when the veteran later began receiving treatment 
in September 1970 for a left knee injury reportedly 
sustained while playing football.  When he was examined in 
April 1971 for separation from service, he reported having 
(in pertinent part) a history of swollen or painful 
joints, eye trouble, boils, venereal disease, and back 
pain.  He denied any history of arthritis or rheumatism.  
In any case, examination revealed no objective clinical 
indications of any abnormalities involving the eyes, 
joints, genitourinary system, or endocrine system (all 
were within normal limits).  A special dermatology 
examination revealed a slightly painful right inguinal 
node, as well as traumatic eczematoid dermatitis of the 
prepuce.  The veteran was discharged from the military 
subsequently in April 1971.

There is no medical evidence that the veteran complained 
of or was treated for arthritis within one year after 
service.  He received treatment from VA on various 
occasions between 1973 and 1976, but there was never any 
mention of relevant symptoms until February 1976, when he 
complained of hurting all over (including his back).  He 
was diagnosed as having mononucleosis.  There were no 
findings or diagnoses of arthritis (or Reiter's syndrome, 
for that matter).  

In February 1977, the veteran received treatment after 
reportedly hearing a "crackle" in his low back when rising 
from a chair.  He also said pain occasionally radiated 
into his hips.  When examined, however, there were no 
objective clinical indications of paresthesia or 
neurological deficits.  X-rays confirmed that his disc 
spaces were intact and the lumbosacral spine was 
unremarkable except for Schmorl's nodes in the articular 
margins of vertebrae L1, L2, and T12 and some minor 
osteophytic lipping of vertebra L3.  There were no 
abnormalities involving the pelvis.  The veteran was 
diagnosed as having acute low back strain, and his doctor 
prescribed conservative treatment including bed rest, 
flexion exercises, and analgesic medication.  

While hospitalized at a VA Medical Center (VAMC) in 
January 1980, the veteran complained of diplopia.  He was 
diagnosed as having idiopathic left sixth cranial nerve 
palsy, resolved.  When again hospitalized a few months 
later (in April 1980), the veteran appeared extremely 
anxious and had nystagmus.  The discharge diagnoses 
included the following: residual nystagmus, rule out 
demyelinating disease; resolved idiopathic left abducens 
palsy; and anxiety reaction.  His doctors prescribed 
Elavil.  Following a May 1980 examination, a VA 
neurologist indicated that the veteran definitely had a 
pathological process, and the neurologist suspected 
myasthenia gravis as a real possibility or thyroid 
disease, despite a normal Tensilon test and 
electromyograph.  During a July 1980 VA hospitalization, 
diagnostic tests suggested that the diplopia was 
functional in nature, and the veteran was diagnosed as 
having diplopia and an anxiety disorder.  

The report of a January 1982 outpatient consultation 
indicates the veteran was neurologically intact; the 
examining physician doubted that the veteran had any 
organic disease.  

Following an August 1983 VA hospitalization, the diagnoses 
included adjustment disorder with depressed mood and 
personality disorder, mixed type, with dependent and 
hysterical features.  After a neurology consultation, the 
diagnosis was tension headache, but there were no focal 
neurological findings at that time.  The veteran's 
doctors, however, soon began to suspect that he had 
multiple sclerosis (MS), and they indicated that this was 
probable during subsequent VA hospitalizations which took 
place from June to July 1984, and from September to 
October 1984.  The doctors also indicated that his left 
optic neuritis probably was secondary to MS.  A December 
1984 private medical report indicated that his organic 
personality syndrome was related to his MS as well, 
insofar as he had increased anxiety and fear of having 
that condition.  

The Social Security Administration (SSA) also awarded the 
veteran disability benefits and/or supplemental security 
income, effective 1984, for the MS and associated organic 
personality syndrome.

Doctors who later examined the veteran during a March 1987 
VA hospitalization indicated that his multiple complaints 
and isolated findings were suggestive (but not diagnostic) 
of MS, since some of the tests and clinical work up 
conducted to make this determination were not consistent 
with the diagnosis.  The final diagnosis was mixed 
character trait.  

Magnetic resonance imaging (MRI) studies conducted in 
December 1988, confirmed the veteran had lumbar spinal 
stenosis (osteoarthritis).  Contemporaneous medical 
records reflect that he also had degenerative lumbar disc 
disease.  He since has twice undergone surgery involving 
decompressive lumbar laminectomies and foraminotomies.  

In a medical record dated in July 1990, David S. Knapp, 
M.D., noted that the veteran had severe hip and inguinal 
pain of long-standing duration.  He noted that x-rays of 
the pelvis and hips revealed mild osteoarthritic changes 
with sclerotic changes about the acetabulum, but no 
sacroiliac abnormalities or significant joint space 
narrowing.

The veteran also has cervical stenosis and disc disease, 
and he underwent surgery for these conditions in 1992 and 
1993.  He underwent two other surgeries (in 1995 and 1996) 
to replace his hips with prosthesis.  In November 1995, 
during the intervening months between those latter two 
surgeries, he received treatment for subacute inflammatory 
demyelinating polyneuropathy (i.e., Guillain-Barre 
Syndrome).  

In a March 1999 letter, a private physician named Frank M. 
Berklacich, M.D., wrote, in pertinent part, that an x-ray 
of the veteran had in many respects supported the 
diagnosis of diffuse idiopathic skeletal hyperostosis 
[DISH].  Dr. Berklacich noted that the veteran's medical 
history also suggested consideration of some type of 
systemic illness possibly predisposing him to 
multiarticular arthritis and spinal arthropathy.  He 
further wrote:

It is possible that [the veteran's 
presentation was] a manifestation of a 
variant of Reiter's syndrome.  I would 
like to emphasize that it is very 
unusual for a relatively young man to 
be so afflicted with such extensive 
arthritic changes involving his entire 
spine and bilateral involvement of all 
major joints in both upper and lower 
extremities.  

In a June 1999 letter, Robert P. LaGrone, M.D., wrote that 
he had seen the veteran for a rheumatology consultation, 
and noted that the veteran "probably does have Reiter's 
syndrome," with a history of penile and palmar ulcers, 
spondylosis of the spine, and destructive peripheral 
arthritis (status post bilateral hip replacement).  

In a July 1999 letter, a podiatrist noted that the veteran 
had had nail surgery on three occasions between 1990 and 
1994.  These surgeries involved permanent removal of the 
nail on the first, second and fourth digits of the left 
foot and the first digit on the right foot.  The removal 
of the nails was due to severe fungal infection which 
caused the nails to be thick and mycotic, becoming 
painfully ingrown.  

In an October 1999 letter, Dr. LaGrone wrote that he was 
following the veteran "for what appears" to be Reiter's 
syndrome. 

In an April 2000 medical record, Susan M. Jacobi, M.D., 
noted that the veteran had a rash around his ankles and 
nail changes, requiring several toenails to be removed.  
He had no documented iritis or uveitis that she could 
tell, but apparently had had recurrent prostatitis or 
urethritis.  She wrote that the veteran had a history 
"suggestive of Reiter's syndrome in that he had a venereal 
disease with recurrent urethritis as a young man, and 
subsequently developed chronic back pain, axial arthritis 
and proximal large joint arthritis."  She noted, however, 
that x-rays taken in 1994 did not reflect sacroiliitis or 
objective findings consistent with ankylosing spondylitis 
in the lumbar spine.  She further wrote that even assuming 
the veteran had had Reiter's syndrome, it did not appear 
currently active because his chronic joint pain had not 
responded to aggressive pharmaceutical treatment by Dr. 
LaGrone.  However, in a May 2000 notation, Dr. Jacobi 
mentioned recent diagnostic laboratory studies indicating 
a normal Sed rate and negative histocompatibility antigen 
(HLA-B27).

In outpatient records dated in January 2001 and April 
2002, one of the veteran's primary VA treating physicians 
denied that he had ever told the veteran that there was a 
causal relationship between his military service 
(including any injury that he sustained during service to 
his left knee and otherwise) and his eventual development 
of arthritis in his back, hips, and other joints.  The 
same VA physician (in a November 2001 outpatient report) 
indicated that, while he could confirm that the veteran 
did have osteoarthritis in multiple joints, it could not 
be said that he currently had Reiter's syndrome, or that 
he even had it while in service.  

One of the veteran's private doctors (William H. Leone, 
M.D.) diagnosed him as having Reiter's syndrome (among 
other conditions) after examining him in January 2001.   

However, Dr. Leone also indicated the Reiter's syndrome 
was not related to either work or service.  Other private 
medical records reflect repeated diagnoses of Reiter's 
syndrome following private medical evaluations conducted 
between June 2001 and January 2002.  

At a November 2001 local hearing and an August 2002 Travel 
Board hearing, the veteran essentially testified that 
after testing positive for gonococcus bacteria in service, 
he had suffered from skin lesions, eye problems, major 
joint pain, and intestinal symptoms - all allegedly due to 
Reiter's syndrome.  He stated that while his HLA-B27 
antigen test result was indeed negative, this was because 
it was conducted too long after he had actually contracted 
Reiter's syndrome, and thus the negative result was not 
probative. 

In October 2002, another private physician (John W. 
Culclasure, M.D.) indicated that the veteran continued to 
have lumbar post-laminectomy syndrome and lumbar 
radiculopathy, as well as generalized joint pain and 
stiffness due to Reiter's syndrome. 

Obviously, a key question in this case is whether the 
veteran, in fact, has Reiter's syndrome.  In light of 
this, the Board referred the case in November 2002 to a VA 
rheumatologist for an expert medical opinion, asking the 
following questions:

1.  Does the factual evidence of record 
support a diagnosis of Reiter's 
syndrome in this veteran?

2.  If so, when were clinical 
manifestations of Reiter's syndrome 
first identified?

3.  Does the veteran currently have any 
chronic residuals of Reiter's syndrome?

4.  If so, please identify.

In a November 2002 letter, the Chief of Rheumatology at 
the Nashville VAMC wrote as follows:

I have had the opportunity to review 
the many records on [the veteran].  In 
particular, I have looked at the 
rheumatologists' notes in addition to 
the excellent summary provided by [the 
undersigned Board member].

[The veteran] is currently under 
treatment for "probable Reiter's 
syndrome" by an outside rheumatologist 
(Jacobi), having failed 
antirheumatic/antiinflammatory 
intervention by another rheumatologist 
[LaGrone].  He also had been seen by a 
third outside rheumatologist (Knapp) . 
. . who did not feel he met criteria 
for Reiter's syndrome.  He has been 
felt to perhaps have had Reiter's 
syndrome by his total joint surgeon 
[Berklacich] based on the severe spinal 
arthritis and early in life total joint 
arthroplasties- however, the surgeon 
also stated the spinal films most 
resembled DISH, a condition not related 
to Reiter's syndrome.

Reiter's syndrome is a specific 
presentation of reactive arthritis- an 
inflammatory arthritis following an 
appropriate infection by 1-3 weeks.  
These infections include sexually 
acquired (primarily chlamydia, which is 
often contracted [at] the same time as 
gonorrhea and is responsive to 
tetracycline) or gut associated 
(infectious diarrhea from shigella, 
salmonella, yersinia and campylobacter 
most commonly).  Reiter's syndrome is 
characterized by arthritis, urethritis 
and conjunctivitis of the eyes.  Skin 
rash may be seen with [psoriasiform] 
lesions of the palms and soles and 
penis.  

It appears by the record extraction 
that [the veteran] had an exposure to 
gonorrhea that in all likelihood also 
included chlamydia, although this is 
not proven (the means to prove this 
infection at that time were lacking) . 
. . . I did not find reference to a 
true inflammatory arthritis following 
the occurrence of urethritis.  
Similarly there is no mention of 
conjunctivitis or the typical skin rash 
mentioned above in [the veteran's] 
service records in the month following 
the urethritis.  He did have mention of 
a friction ulcer on the dorsal distal 
aspect of penile prepuce (4/71) at his 
discharge physical.  In the review of 
systems for that physical he admitted 
to back pain, joint swelling and 
pain[,] but no arthritis/rheumatism.  
He [underwent a knee operation] while 
in service.

Subsequent evaluation pertinent to the 
question of Reiter's syndrome includes 
sacroiliac joint films that have been 
normal . . . spinal radiographs showing 
extensive bone formation, but no 
mention of syndesmophytes[,]. . . a 
[negative] HLA-B27 and no documentation 
of rash (although mention of rash in 
past on penis, palms and soles).

There is no clear supporting evidence 
for calling this [veteran's] condition 
Reiter's syndrome base[d] on the record 
I have reviewed.  Greater than 70% of 
[patients] with Reiter's syndrome have 
[a positive] HLA-B27 and most patients 
with spondylitis (inflammatory spine 
disease) will have sacroiliitis- 
neither of which [the veteran] has.  
The evidence for/against skin 
involvement is not great, as one would 
at least wonder if the penile lesions 
could be related; however, these 
lesions are not described as 
[psoriasiform], are not classical for 
Reiter's syndrome and have been 
ascribed a different etiology by the 
examiner at that time.  In a similar 
fashion, I did not see a description of 
the palm and sole skin rash to make 
further comment.  If such a rash is 
currently present, a dermatology 
assessment may be of use to discern if 
compatibility with a "Reiter's-type" 
rash.  

In summary, [the veteran] has quite 
severe arthritis, which at this point 
has been classified as osteoarthritis.  
Due to the severity and large number of 
joints involved, the question of [a] 
systemic illness underlying the process 
is quite reasonable.  Although Reiter's 
syndrome is a reasonable thought, the 
evidence as in the record does not 
currently establish this diagnosis.  
One observer has suggested that the 
[veteran] has DISH, a process of 
unknown etiology characterized by large 
osteophyte formation in the spine and 
muscle/tendon insertion calcifications 
elsewhere.  DISH is a separate entity 
and likely unrelated to 
urethritis/infections that are 
documented in his service record.  

In a written response to this medical opinion, the veteran 
suggested that the VA rheumatologist had not been provided 
all of his medical records or had omitted discussion of 
them, or otherwise not given the necessary time and 
consideration to evaluating his claim.  He suggested that 
he did, in fact, experience inflammatory arthritis 
following his urethritis, but that it had been present 
long before being diagnosed by VA.  He reported that he 
had many warts on his skin, which he believed to be 
manifestations of Reiter's syndrome.  He asserted that he 
had previously (years before) had negative interactions 
with this VA rheumatologist, who apparently told him that 
he would not help the veteran.  Finally, the veteran 
suggested that the VA rheumatologist was not an expert in 
Reiter's syndrome, and therefore was unqualified to 
provide an expert opinion.  The veteran attached a letter 
from his spouse, who essentially provided details about 
his symptoms (including weakness, skin problems, 
irritability, heart problems). 

As the VA rheumatologist noted in his November 2002 
opinion, there is no question that the veteran has severe 
arthritis, and this condition is unquestionably affecting 
a large number of joints.  Some sort of systemic illness 
may be underlying this process.  Although some medical 
opinions have suggested the presence of Reiter's syndrome, 
the record is not at all clear that any systemic illness 
the veteran may have is, in fact, Reiter's syndrome.  Yes, 
the veteran was diagnosed and treated for a venereal 
disease while on active duty (in May 1969) which involved 
urethral discharge.  The service medical records do not 
reflect, however, that he developed either conjunctivitis 
or arthritis in conjunction with this venereal disease.  
While in the ensuing years the veteran has undoubtedly 
sought extensive treatment (including multiple surgeries) 
for arthritis of major joints, he has not similarly sought 
treatment for conjunctivitis or other such eye problems.  
He has been noted to have a rash on his ankles, and has 
had several toenails removed, but neither of these 
symptoms have been specifically related  - in his case -to 
Reiter's syndrome.  

The Board also finds the negative HLA-B27 result quite 
significant.  As noted by the VA rheumatologist, greater 
than 70% of patients with Reiter's syndrome have a 
positive HLA-B27 (a fact essentially echoed in the 
Dorland's definition of Reiter's syndrome).  While the 
veteran has asserted that the negative HLA-B27 test is not 
probative due to its having been conducted long after he 
apparently contracted Reiter's syndrome, no medical 
professional has confirmed this theory.  Furthermore, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
   
The claims file is replete with private medical records 
reflecting treatment for diagnosed Reiter's syndrome.  
However, the VA rheumatologist who provided the November 
2002 opinion had the benefit of reviewing the veteran's 
entire six-volume claims file, including all service 
medical records and records relating to his numerous 
surgeries and other treatments in the decades following 
discharge.  None of the private physicians who have 
diagnosed the veteran as having "Reiter's syndrome" 
appears to have had the benefit of reviewing the entire 
medical record, including his service medical records.  
There is nothing in the November 2002 opinion which 
reflects or even suggests any personal animosity towards 
the veteran, and indeed the very thoroughness of the 
opinion indicates that that VA rheumatologist gave the 
veteran's claim his full attention and consideration.  In 
light of the exhaustive review of the veteran's claims 
file and comprehensive discussion on the key question in 
this case (i.e., whether the diagnosis of Reiter's 
syndrome is medically justified), the Board finds that the 
opinion provided by the VA rheumatologist in November 2002 
should be given the most weight.  

In sum, the preponderance of the evidence is against a 
finding that the veteran has Reiter's syndrome.  
Entitlement to service connection requires that there be 
both a disability and that it be current.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have 
resulted in a disability. . . . In the absence of proof of 
a present disability there can be no valid claim.")  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act of 2000 (VCAA)
 
On November 9, 2000, the President signed into law the 
VCAA, which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § § 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)(2)).  The veteran originally filed 
a formal claim for service connection in October 1976, and 
filed an informal claim for service connection for 
Reiter's syndrome in November 1999. 

VA must provide the veteran and his representative notice 
of required information and evidence not previously 
provided that is necessary to substantiate the claim for 
service connection.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The CAVC recently 
held that a remand for compliance with the VCAA was 
required because the Secretary neither "'notif[ied] the 
claimant ... of any information, and any medical or lay 
evidence, not previously provided to the Secretary that 
[was] necessary to substantiate the claim' [nor did he] 
'indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, the Secretary ... will attempt to obtain on 
behalf of the claimant,'" Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (quoting 38 U.S.C. § 5103(a)).  

The RO sent the veteran development letters in December 
1999, February 2000, and August 2000, and the Board sent 
him a development letter in September 2002.  These letters 
went into detail about the types of medical evidence he 
could submit to substantiate his claim for service 
connection, as well as what assistance he could expect 
from VA.  The veteran was also sent a rating decision in 
November 2000, a statement of the case in March 2001, and 
supplemental statements of the case in September 2001 and 
April 2002.  These documents have abundantly informed him 
of the information and evidence necessary to substantiate 
his claim for service connection.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c),(d) (2002).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO has obtained the veteran's 
service medical records and numerous VA and private 
treatment records, including those requested and received 
from the SSA.  The veteran has not indicated that there 
are any outstanding records to be considered. 

The veteran testified at a local hearing in November 2001.  
On August 19, 2002, a hearing was held at the RO before 
the undersigned, who is a member of the Board rendering 
the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c) (West Supp. 
2002). 

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. §  5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  In this case, the Board 
requested and obtained a medical opinion concerning 
whether the veteran has Reiter's syndrome.  This opinion 
(dated in November 2002) was forwarded to the veteran and 
his representative (both of whom responded) and it has 
been carefully considered by the Board in its decision. 

The Board acknowledges that, following review of the 
November 2002 medical opinion, the veteran's 
representative (in a December 2002 brief) requested that 
the Board obtain an independent medical opinion on the 
question of whether the veteran has Reiter's syndrome.  
This request was based, in part, on the veteran's 
challenge to the "veracity" of the November 2002 opinion.  
When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or 
controversy involved in an appeal, the Board may obtain an 
advisory medical opinion from one or more medical experts 
who are not VA employees.  Opinions will be secured, as 
requested by the Chairman of the Board, from recognized 
medical schools, universities, clinics, or medical 
institutions with which arrangements for such opinions 
have been made by the Secretary of VA.  An appropriate 
official of the institution will select the individual 
expert, or experts, to give an opinion.  38 C.F.R. 
§ 20.901(d)(2002).  In this case, however, the Board does 
not find the question to be so complex as to require yet 
another medical opinion (albeit an independent one).  The 
VA rheumatologist was very thorough in his review of the 
case, while remaining clear in discussing the basis for 
his opinion that the veteran does not, in fact, have 
Reiter's syndrome.  And, as discussed above, the veteran's 
suggestion that this opinion is based on personal 
animosity that the physician feels towards him is not 
otherwise supported by the record.  

Moreover, in this case, the veteran has repeatedly 
expressed his desire to have a final decision rendered on 
his claim for service connection (such as in an October 
2002 telephone conversation with the RO and in an October 
2002 written memorandum).  Indeed, the veteran has sought 
and obtained a rare "advance on docket" of his case.  

The medical information in this claims file is vast, 
encompassing six volumes of medical records and other 
documents.  There would be no possible benefit in 
conducting any other development (including obtaining an 
independent medical opinion).  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided).  

Furthermore, to the extent that the RO may not have 
specifically considered the implementing regulations, 
adjudication of this appeal without referral to the RO for 
specific analysis of the VCAA or the implementing 
regulations poses no harm or prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.


ORDER

Entitlement to service connection for Reiter's syndrome is 
denied.



		
Mary Gallagher
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

